Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        25-MAY-2022
                                                        10:19 AM
                                                        Dkt. 17 ODDP




                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  STEFANIE B. HILDRETH, Petitioner,

                                 vs.

               THE HONORABLE MICHELLE L. DREWYER,
        Judge of the Family Court of the Second Circuit,
               State of Hawai#i, Respondent Judge.


                         ORIGINAL PROCEEDING
                        (FC-M NO. 22-1-0058)

  ORDER DENYING PETITION FOR WRITS OF PROHIBITION AND MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Stefanie B. Hildreth’s

petition for writs of prohibition and mandamus, filed on May 4,

2022, the documents attached and submitted in support, and the

record, petitioner fails to demonstrate she has a clear and

indisputable right to relief or that she lacks alternative means

to seek relief.   It also cannot be said that the respondent judge

exceeded her jurisdiction, committed a flagrant and manifest

abuse of discretion, or refused to act on a matter properly

before the court under circumstances in which the judge has a
legal duty to act.   Petitioner is thus not entitled to the

requested extraordinary writs.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (explaining that a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; such a writ is

meant to restrain a judge who has exceeded the judge’s

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which the judge has a legal duty

to act); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of prohibition “is an

extraordinary remedy . . . to restrain a judge of an inferior

court from acting beyond or in excess of his [or her]

jurisdiction”).   Accordingly,

          It is ordered that the petition for writs of

prohibition and mandamus is denied.

          DATED: Honolulu, Hawai#i, May 25, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins


                                 2